CAL-MAINE FOODS, INC. 2012 OMINBUS LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

 

Unless otherwise defined herein, capitalized terms used in this Restricted Stock
Agreement (this “Restricted Stock Agreement”) shall have the meanings ascribed
in the Cal-Maine Foods, Inc. 2012 Long-Term Incentive Plan.

 

I.NOTICE OF RESTRICTED STOCK GRANT 

 

Name:_____________________________________

Address:    _____________________________________

   _____________________________________

 

The Company is pleased to inform you that, subject to the terms and conditions
of the Plan and this Restricted Stock Agreement, you have been granted
restricted shares of Common Stock (“Restricted Shares”), as follows:

 

Date of Grant:________________________________________________

Vesting Commencement Date:________________________________________________

Number of Restricted Shares: ________________________________________________

 

Vesting Schedule:  The Restricted Shares shall become vested, and no longer
subject to forfeiture, in accordance with the following schedule:

 

Anniversary of Grant DatePercent (%) of Shares Vested

 

     3rd Anniversary     100%

 

II.AGREEMENT 

 

A.



Grant of Restricted Shares.  

The Committee hereby grants to the Participant named in the Notice of Grant
contained in Part I of this Restricted Stock Agreement (the “Notice of Grant”)
the number of restricted shares of Common Stock (the “Restricted Shares”) set
forth in the Notice of Grant, subject to the terms and conditions herein set
forth and the provisions of the Plan, which is incorporated herein by reference.
Subject to Article 9 of the Plan, in the event of a conflict between the terms
and conditions of the Plan and the terms and conditions of this Restricted Stock
Agreement, the terms and conditions of the Plan shall prevail.

 

B.



Vesting of Restricted Shares.  

 

(a) Vesting Schedule.  The Restricted Shares that shall have vested at any time
in accordance with the terms of the Vesting Schedule set forth in the Notice of
Grant are referred to as “Vested Shares,” and the Restricted Shares that shall
not have vested are referred to as “Unvested Shares.”

 

(b) Accelerated Vesting Upon a Change in Control.  In the event of the
completion of a Change in Control, all Unvested Shares shall automatically vest
and become Vested Shares immediately prior to the completion of the Change in
Control.

 

(c) Forfeiture of Unvested Shares Upon Early Termination of Service.  Except as
provided in subparagraphs (d) and (e) below, if the Participant ceases to remain
in continuous Service for any reason, (i) all of the Restricted Shares that are
Unvested Shares as of such termination date shall immediately and automatically
be forfeited and reconveyed to the Company and shall be cancelled on the
Company’s stock books, and (ii) the Participant shall immediately and
automatically cease to have any ownership right in any and all Restricted Shares
that constitute Unvested Shares as of such termination date.  In such event,
this Restricted Stock Agreement shall remain in full force and effect with
respect to any Vested Shares.





 

Page 1 of 1

 

--------------------------------------------------------------------------------

 

 

(d)Death or Disability.  In the event of the Participant’s Disability or death
during the term of this Agreement, all of the Restricted Shares subject to this
Agreement shall be immediately vested as of the date of such Disability or
death, whichever is applicable, and shall be delivered, subject to any
requirements under this Agreement, to the Participant, in the event of his or
her Disability, or in the event of the Participant’s death, to the beneficiary
or beneficiaries designated by the Participant, or if the Participant has not so
designated any beneficiary(ies), or if no designated beneficiary survives the
Participant, such shares shall be delivered to the personal representative of
the Participant’s estate.  For purposes of this Agreement, Disability means that
the Participant, as determined by the Committee in its sole discretion, is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months. 

 

(e)Retirement.  If the Participant’s termination of continuous Service is by
reason of Retirement, at the time of such termination, the Committee in its sole
discretion may provide that the Restricted Shares will vest partially or in full
as of the effective date of the Participant’s termination due to
Retirement.  For purposes of this Agreement, “Retirement” means a termination of
continuous Service after attainment of the requirements set forth in the
retirement policy of the Company.

 

(f)Shareholder Rights.  From the Grant Date and continuing for so long as the
Unvested Shares shall not have been forfeited as provided in Part II(B)(c),
above, the Participant shall have the right to receive with respect to the
Restricted Shares any dividends that the Company may declare regarding the
Common Stock; provided, however, that any dividend payable in stock also shall
be deemed to be Restricted Shares under this Agreement.

 

C.



No Transfer Permitted of Unvested Shares.  

 

(a)The Participant shall not, and shall not purport to, sell, assign, pledge or
otherwise transfer any Unvested Shares, or any interest therein, either
voluntarily or by operation of law, except by will, by the laws of descent and
distribution, or pursuant to a qualified domestic relations order.  The
Participant is permitted to sell, assign or otherwise transfer the Restricted
Shares only if and when they become Vested Shares pursuant to Section B, above.

 

(b)The Participant acknowledges and agrees that, if the Company so determines,
all certificates evidencing Unvested Shares may be endorsed with the following
legend:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING AND
FORFEITURE PROVISIONS AS SET FORTH IN A RESTRICTED STOCK AGREEMENT BETWEEN THE
CORPORATION AND THE REGISTERED HOLDER, A COPY OF WHICH IS ON FILE AT THE
PRINCIPAL OFFICE OF THE COMPANY.



In addition, the Company may make a notation regarding the restrictions on
transfer of the Restricted Shares in its stock books, and shares of the
Restricted Shares shall be transferred on the books of the Company only if
transferred or sold in accordance with this Restricted Stock Agreement.

 

D.



Stock Certificates.  

 

(a) Concurrently herewith, the Company may issue one or more stock certificates
in the Participant’s name evidencing the Restricted Shares or the Company may
issue the Restricted Shares in book entry form.  If the Restricted Shares are
held in book entry form, the applicable restrictions will be noted in the
records of the Company’s transfer agent and in the book entry system.  If stock
certificates are issued, the Company, or its designee, shall retain any stock
certificates or other certificates issued that evidence Unvested Shares in
escrow for the benefit of the Participant.  The Participant agrees to execute
such further instruments and to take such further actions as the Committee may
deem necessary or advisable for purposes of facilitating the enforcement of this
Restricted Stock Agreement.  The Participant hereby appoints the Company, or its
designee, with full power of substitution, as Participant’s true and



 

Page 2 of 2

 

--------------------------------------------------------------------------------

 

lawful attorney-in-fact with irrevocable power and authority in the name and on
behalf of the Participant to take into action and execute all documents and
instruments, including, without limitation, stock powers which may be necessary
to transfer any certificate or certificates evidencing any such Unvested Shares
upon termination.

 

(b) Upon the Participant’s request at any time, the Company shall deliver to the
Participant a stock certificate in the Participant’s name evidencing Vested
Shares.

 

E.



Tax Obligations.  

 

(a) In connection with the receipt of the Restricted Shares, the Participant
hereby represents and warrants that the Company previously advised the
Participant to consult with the Participant’s own tax advisor regarding whether
an election under Section 83(b) of the Internal Revenue Code of 1986, as
amended, should be made by the Participant within thirty days after the Grant
Date.  The Participant shall be solely responsible for the payment of any and
all federal, state and other taxes that may be imposed on the Participant by
reason of the acquisition of the Restricted Shares and any vesting and
subsequent sale of the Vested Shares.

 

(b) The Participant agrees to make appropriate arrangements with the Company (or
the Parent Subsidiary or Affiliate employing or retaining the Participant) for
the satisfaction of all Federal, state, local and foreign income and employment
tax withholding requirements applicable to the receipt or vesting of the
Restricted Shares.  The Participant acknowledges and agrees that the Company may
refuse to issue the Restricted Shares if such withholding amounts are not
delivered.  These arrangements include payment in cash.  With the Company’s
consent, these arrangements may also include (a) payment from the proceeds of
the sale of shares through a  Company-approved broker, (b) withholding shares of
Common Stock that otherwise would be issued to the Participant when the
Restricted Shares become vested, (c) surrendering shares that the Participant
previously acquired or (d) withholding cash from other compensation.  The Fair
Market Value of withheld or surrendered shares, determined as of the date when
taxes otherwise would have been withheld in cash, will be applied to the
withholding taxes.

 

F.



Entire Agreement; Governing Law.  

 

The Plan and this Restricted Stock Agreement constitute the entire agreement of
the parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the
Participant with respect to the subject matter hereof, and may not be modified
adversely to the Participant’s interest except by means of a writing signed by
the Company and the Participant. This Restricted Stock Agreement is governed by
the laws of the state of Mississippi.    In addition,  the Grant (and any
compensation paid or shares issued under the Grant) are subject to recoupment in
accordance with The Dodd–Frank Wall Street Reform and Consumer Protection Act
and any implementing regulations thereunder, any clawback policy adopted by the
Company and any compensation recovery policy otherwise required by applicable
law.

 

G.



Other Documents.

 

The Participant acknowledges receipt of and the right to receive a document
providing the information required by Rule 428(b)(1) promulgated under the
Securities Act, which includes the Plan prospectus.  In addition, the
Participant acknowledges receipt of the Company’s policy permitting certain
individuals to sell shares only during certain “window” periods and the
Company’s insider trading policy, in effect from time to time.

 

H.



Electronic Delivery of Documents.

 

The Participant agrees to accept by email, electronic submission or any other
means requested by the Company all documents relating to the Company, the 2012
Plan or this Restricted Stock Agreement and all other documents that the Company
is required to deliver to its security holders (including, without limitation,
disclosures that may be required by the U.S. Securities and Exchange
Commission). The Participant also agrees that the Company may deliver these
documents by posting them on a website maintained by the Company or by a third
party



 

Page 3 of 3

 

--------------------------------------------------------------------------------

 

hired by the Company. If the Company posts these documents on a website, it will
notify the Participant by email.  The Participant acknowledges that he or she
may incur costs in connection with electronic delivery, including the cost of
accessing the internet and printing fees, and that an interruption of internet
access may interfere with the Participant’s ability to access the
documents.  This consent will remain in effect until the Participant gives the
Company written notice that it should deliver paper documents.

 

I.



Insider Trading Policy

The Participant acknowledges that Participant may be required as a condition of
employment and as a condition to receiving the Award to comply with the
Company’s Securities Trading Policy.  Participant acknowledges that Participant
may not sell the Common Stock during certain periods as set forth in the
Company’s Securities Trading Policy.

 

J.



No Guarantee of Continued Service.  

 

THE PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF RESTRICTED SHARES
PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING IN SERVICE
AT THE WILL OF THE COMPANY (AND NOT THROUGH THE ACT OF BEING HIRED, BEING
GRANTED OR ACQUIRING RESTRICTED SHARES HEREUNDER).  THE PARTICIPANT FURTHER
ACKNOWLEDGES AND AGREES THAT THIS RESTRICTED STOCK AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT
INTERFERE WITH THE PARTICIPANT’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE
PARTICIPANT’S SERVICE AT ANY TIME, WITH OR WITHOUT CAUSE.

 

By your signature and the signature of the Company’s representative below, you
and the Company agree that the Restricted Shares are granted under and governed
by the terms and conditions of the Plan and this Restricted Stock Agreement.  By
your signature below, you accept the offer to acquire the Restricted Shares,
acknowledge and agree that you have reviewed the Plan and this Restricted Stock
Agreement in their entirety, have had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understand all provisions of
the Plan and this Restricted Stock Agreement.  You hereby agree to accept as
binding, conclusive and final all decisions or interpretations of the Committee
upon any questions relating to the Plan and this Restricted Stock
Agreement.  You further agree to notify the Company upon any change in the
residence address indicated below.

 

This Restricted Stock Agreement may be executed by facsimile and in
counterparts, each of which shall be deemed an original, but both of which shall
constitute one and the same instrument.

 

 

PARTICIPANT:CAL-MAINE FOODS, INC.

 

__________________________________________By:
____________________________________

Signature       Name: ______________________________

      Title:   ______________________________

__________________________________________

Print Name

 

Residence Address:

 

__________________________________________

 

__________________________________________

 

 



 

Page 4 of 4

 

--------------------------------------------------------------------------------